DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.  The following is an examiner’s statement of reasons for allowance: claim 1 recites “A locking mechanism for applying in a computer case that has two vertically-disposed side plates, and comprising. an actuating unit, being pivotally connected to one of the two vertically-disposed side plates, and comprising: a pivot member, being pivotally connected to a connection portion of the vertically-disposed side plate by one end thereof; 
a latching member, being connected to the other end of the pivot member, and being configured to lock a sliding member; wherein the sliding member is arranged to slide in the computer case; and 
a locking member, being connected to the latching member, and being configured to lock a front plate having at least one locking hole of the sliding member; wherein in case of the actuating unit being set to be in a locked state, 


the latching member locking the front plate of the sliding member, and the locking member locking at least one locking hole of the front plate; 
wherein a locking of the locking member to the front plate is released by a first 20 external force; wherein by applying a second external force to the actuating unit, the actuating unit rotating along a first direction parallel to the vertically-disposed side plate by taking the connection portion of the vertically-disposed side plate as a rotation, so as to switch the actuating unit to be in an unlocked state, such that the sliding member is allowed to be drawn out from the computer case.”  The combination of limitations in claim 1 are not found or suggested in the prior art of record.  Claims 2-6 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
May 4, 2022